In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00037-CR

DERRICK WALTON, Appellant                   §   On Appeal from the 362nd District Court

                                            §   of Denton County (F17-2959-431)

V.                                          §   February 17, 2022

                                            §   Opinion by Justice Walker

THE STATE OF TEXAS                          §   (p)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $2,000

General Fine and the $15.00 Time Payment Fee from the Bill of Costs. It is ordered

that the judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Brian Walker
                                          Justice Brian Walker